Stanard, J.
concurred generally in the opinion of Baldwin, J.; but dissented as to the assignment C, and the papers No. 1 and No. 2, referred to therein. He was of opinion that the paper itself, and every circumstance connected with it, shewed that it was intended to operate inter vivos; and if it had been delivered it would have been irrevocable.
He had great doubt about the codicil B, confessedly not well executed, but said to be recognized in codicil E. He thought the authorities referred to cases where the one paper was incorporated in the other. He also had some doubt whether the codicil E was well executed according to the power.